Citation Nr: 0801724	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-00 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include major depressive disorder with post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral foot 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral knee 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral hip 
disability.

6.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right fifth metacarpal.  

7.  Entitlement to a waiver of recovery of an overpayment of 
pension benefits to the veteran in the amount of $3,150.

8.  Entitlement to a waiver of recovery of an overpayment of 
pension benefits to the veteran in the amount of $5,957.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had a period of honorable active duty from 
January 1974 to October 1976, and a period of other than 
honorable service from October 1976 to October 1980.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied service connection for 
PTSD.  

It is also on appeal from June 2004 decisions of the RO 
Committee on Waivers and Compromises (COWC) that denied 
waivers of overpayments of pension in the amounts of $3,150 
and $5,957.  

It is also on appeal from rating decisions finding that new 
and material evidence had not been received to reopen claims 
for service connection for back disability, bilateral foot 
disability, bilateral knee disability and bilateral hip 
disability, and denying entitlement to a compensable 
evaluation for residuals of a fracture of the right fifth 
metacarpal.

The issues of entitlement to service connection for 
psychiatric disability, to include major depressive disorder 
with PTSD, entitlement to a waiver of recovery of an 
overpayment of pension benefits to the veteran in the amount 
of $3,150, and entitlement to a waiver of recovery of an 
overpayment of pension benefits to the veteran in the amount 
of $5,957 are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The veteran has raised the issue of entitlement to service 
connection for human immunodeficiency virus (HIV), secondary 
to PTSD.  As this claim has not been developed for appellate 
review, it is referred to the RO for appropriate action.  


FINDING OF FACT

During an August 2007 hearing before the undersigned Acting 
Veterans Law Judge, the veteran submitted a signed statement 
withdrawing the issues of whether new and material evidence 
had been received to reopen claims for service connection for 
back disability, bilateral foot disability, bilateral knee 
disability and bilateral hip disability, and entitlement to a 
compensable evaluation for residuals of a fracture of the 
right fifth metacarpal.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for a back disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for a bilateral foot disability have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for a bilateral knee disability have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

4.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for a bilateral hip disability have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

5.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of entitlement to a 
compensable evaluation for residuals of a fracture of the 
right fifth metacarpal have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

During the August 2007 hearing, the veteran withdrew his 
appeal to the Board concerning the issues of whether new and 
material evidence has been received to reopen claims for 
service connection for back disability, bilateral foot 
disability, bilateral knee disability and bilateral hip 
disability, and entitlement to a compensable evaluation for 
residuals of a fracture of the right fifth metacarpal.

Based on the above, there remain no allegations of errors of 
fact or law for appellate consideration with regard to the 
issues of whether new and material evidence has been received 
to reopen claims for service connection for back disability, 
bilateral foot disability, bilateral knee disability and 
bilateral hip disability, and entitlement to a compensable 
evaluation for residuals of a fracture of the right fifth 
metacarpal.  Accordingly, they are therefore dismissed.


ORDER

The issue on appeal of whether new and material evidence has 
been received to reopen a claim for service connection for a 
back disability is dismissed.

The issue on appeal of whether new and material evidence has 
been received to reopen a claim for service connection for a 
bilateral foot disability is dismissed.

The issue on appeal of whether new and material evidence has 
been received to reopen a claim for service connection for 
bilateral knee disability is dismissed.

The issue on appeal of whether new and material evidence has 
been received to reopen a claim for service connection for a 
bilateral hip disability is dismissed.

The issue on appeal of entitlement to a compensable 
evaluation for residuals of a fracture of the right fifth 
metacarpal is dismissed.

REMAND

A preliminary review of the record indicates that the 
veteran's claim for service connection for psychiatric 
disability, to include major depressive disorder with PTSD, 
requires additional development.  In essence, he maintains 
that he has had a psychiatric disability, however diagnosed, 
since service.

As to his PTSD, the veteran asserts that he has the 
disability due to two in-service stressors.  The first is a 
verified accusation of homosexuality and an ensuing criminal 
investigation that the veteran describes as sexual 
harassment.  His service personnel records verify this 
incident.

The veteran's second stressor has not been verified.  He 
veteran testified that while he was on the U.S.S. 
Independence (CV-62), the ship rescued survivors from a TWA 
flight that crashed in the Ionian Sea off the cost of Greece.  
At that time, he was exposed to corpses and body parts in the 
water and on the ship.  He submitted a copy of an undated 
article from a Navy newspaper reporting the event.  He has 
identified the date of the event as September or October 
1974.  Documentation in the claims file refers to a crash of 
a TWA flight in December 1974.  As VA has not attempted to 
verify the second stressor, additional development is 
required.  

In addition, the post-service VA treatment records include a 
diagnosis of PTSD (May 2004), several diagnoses of rule out 
PTSD (2007) and diagnoses that do not include PTSD (October 
2003 and November 2004).  A May 2006 private psychiatric 
report provides a diagnosis of PTSD.  Post-service medical 
records also refer to sexual abuse of the veteran when he was 
8 years old.  

In light of these post-service medical records, proper 
adjudication of this claim requires a VA psychiatric 
examination to determine whether the veteran has a 
psychiatric disability, to include PTSD, related to the 
verified inservice accusation of homosexuality and ensuing 
criminal investigation, or any other inservice stressor that 
may be verified. 

The Board also notes that VA has not issued a Statement of 
the Case (SOC) for the veteran's claim of entitlement to a 
waiver of recovery of an overpayment of pension benefits in 
the amount of $3,150.  As the veteran has entered a notice of 
disagreement with this decision, and has not otherwise 
withdrawn the issue in writing, the Board is required to 
remand the claim for the issuance of an SOC addressing the 
issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board also observes that the veteran's claims for waivers 
of overpayments of pension benefits must be remanded to 
afford him a hearing on these issues.  In June 2004 
correspondence, the veteran requested a hearing before the 
COWC with respect to his claims for waivers of recovery of 
overpayments of pension benefits in the amounts of $3,150 and 
$5,957.  In January 2005 correspondence, the veteran stated 
that he still desired a hearing in response to the November 
2004 statement of the case (addressing his claim for a waiver 
of recovery of an overpayment of pension benefits in the 
amount of $5,957).  

Accordingly, the case is REMANDED for the following action:

1.  Request the National Archives to 
provide copies of the September, 
October and December 1974 ship logs 
from the U.S.S. Independence (CV-62).  
Document positive and negative 
responses.

2.  Then, arrange for an examination of 
the veteran by an appropriate VA 
examiner to determine the diagnosis of 
any psychiatric disorders that are 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  

The examiner should opine as to whether 
it is at least as likely as not that 
any psychiatric disability found to be 
present had its onset in or is related 
to service.  In doing so, the examiner 
should acknowledge the veteran's report 
of a continuity of psychiatric 
symptomatology since service.  

As to the PTSD aspect of his claim, 
furnish the examiner a complete and 
accurate account of the stressor or 
stressors determined to be established 
by the record and instruct the examiner 
that only those events as reported in 
the record may be considered for the 
purpose of determining whether in-
service stressors caused current 
psychiatric symptoms and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied 
by the in-service stressors.  

All opinions should be set forth in a 
legible report.  

3.  Provide the veteran and his 
representative with an SOC regarding 
the issue of entitlement to a waiver of 
recovery of an overpayment of pension 
benefits in the amount of $3,150.  

4.  Schedule the veteran for a hearing 
at the RO with respect to his claims 
for waivers of recovery of overpayments 
of pension benefits in the amounts of 
$3,150 and $5,957.  

5.  Then, readjudicate the veteran's 
claims of entitlement to service 
connection for psychiatric disability, 
to include major depressive disorder 
with PTSD, entitlement to a waiver of 
recovery of an overpayment of pension 
benefits in the amount of $3,150, and 
entitlement to a waiver of recovery of 
an overpayment of pension benefits in 
the amount of $5,957.  If any benefit 
sought on appeal remains denied, 
provide the veteran with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


